


COMPLETION GUARANTY
(EPR Properties)
THIS COMPLETION GUARANTY (this “Guaranty”) is dated December 28, 2015 by EPR
PROPERTIES (“Guarantor”), for the benefit of Montreign Operating Company LLC, a
New York limited liability company (the “Montreign Developer”), Empire Resorts
Real Estate I, LLC, a New York limited liability company (the “Golf Course
Developer”) and Empire Resorts Real Estate II, LLC, a New York limited liability
company (the “Entertainment Village Developer”, and collectively, together with
Montreign Developer and the Golf Course Developer, the “Empire Developers”) and
Empire Resorts, Inc., a Delaware corporation (collectively, together with the
Empire Developers, the “Empire Parties”).
W I T N E S S E T H
WHEREAS, Montreign Developer and the other Empire Parties, EPR Concord II, L.P.,
EPT Concord II, LLC and Adelaar Developer, LLC (the “EPR Developers”) are
parties to that certain Amended and Restated Master Development Agreement dated
the date hereof (as the same may be amended, restated, replaced, supplemented,
or otherwise modified from time to time in accordance therewith, the “MDA”).
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the MDA; and
WHEREAS, Sections 6 and 8 of the MDA require that, subject to the terms and
conditions set forth herein, Guarantor guarantees for the benefit of the Empire
Parties the full and timely payment and performance of clauses (i) and (ii) of
the Guaranteed Obligations (as hereinafter defined); and
NOW, THEREFORE, in consideration for the substantial economic benefits to be
derived by Guarantor from the transactions contemplated by the MDA (the
“Development”), and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
ARTICLE I

NATURE AND SCOPE OF GUARANTY
1.1    Guaranty of Obligations. Subject to the terms and conditions hereof,
Guarantor hereby absolutely, irrevocably and unconditionally guarantees to the
Empire Parties the full and timely payment and performance of all of the
Guaranteed Obligations as and when the same shall be due. Subject to the terms
and conditions hereof, Guarantor hereby absolutely, irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as primary obligor.
1.2    Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means: (i) the pursuit and achievement of Completion of
(a) subject to satisfaction of the conditions set forth in Section 7.1(a) of the
MDA, the Waterpark Project and (b) the Common Infrastructure Work, in each case,
free and clear of mechanic’s liens (unless such liens are being contested in
good faith by appropriate proceedings, such liens have been bonded as reasonably
approved by Montreign Developer or obligations related to such liens are not
delinquent (i.e. such




--------------------------------------------------------------------------------




liens are inchoate)) and in accordance with the requirements for such Completion
set forth in the MDA, and payment of all costs and expenses actually incurred in
connection therewith; (ii) payment of all Common Infrastructure Costs necessary
for the Completion of the Common Infrastructure Work apportioned to the EPR
Developers under the MDA; (iii) payment of any costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Empire Parties in
connection with the enforcement of this Guaranty or in any action or proceeding
brought by the Empire Parties against Guarantor to enforce Guarantor’s
obligations under this Guaranty; and (iv) payment of the Waterpark Escrow (as
defined in and in accordance with the Purchase Option Agreement) in the event
that on or after the Waterpark Escrow Date (as defined in the Purchase Option
Agreement) (a) the Waterpark Project is not open for business to the public, (b)
the Casino is open for business to the public, and (c) the EPR Developers have
not funded the Waterpark Escrow in accordance with the Purchase Option
Agreement.
1.3    Completion. Completion of the Waterpark Project and the Common
Infrastructure Work will be deemed to have occurred only upon: (a) the
expiration of the applicable statutory periods of the State of New York within
which valid construction, mechanics or material-mens' liens may be recorded and
served by reason of the design, supply or construction of the Waterpark Project
or the Common Infrastructure Work with any such liens that have been filed
having been released, discharged of record, or bonded as reasonably approved by
Montreign Developer or, alternatively, Montreign Developer’s receipt of valid,
unconditional final lien releases thereof from all persons entitled to record
such liens; and (b) an independent, third party architect’s or engineer’s
certificate as the case may be certifying to such Completion in customary form.
1.4    Remedies of the Empire Parties.
(a)    If (1) Completion of the Waterpark Project does not occur in accordance
with the requirements set forth in the MDA (subject, to the extent set forth in
the MDA, to the Completion and opening of the Casino for business to the public
(not a soft opening) in accordance with the MDA) and there is no Event of
Default for failure to pay rent or Special District Capital Assessments under
the Casino Lease or (2) Completion of the Common Infrastructure Work does not
occur in accordance with the requirements set forth in the MDA, then Montreign
Developer shall have the right in its sole and absolute discretion to:
(i)     with respect to the Common Infrastructure Work only, require Guarantor
to pay to Montreign Developer or its designee in one lump sum (the “Guarantor
Payment”) all of the costs of construction that would have been incurred by the
EPR Developers (as determined, at Montreign Developer’s sole option, by either a
final, non-appealable order issued by a court of competent jurisdiction, or a
construction consultant selected by Montreign Developer in its reasonable
discretion) to achieve Completion of the Common Infrastructure Work in
accordance with the MDA to the extent not theretofore paid by the EPR Developers
or Guarantor. For avoidance of doubt, such costs shall include the amount of any
fines or penalties imposed by the Gaming Authorities or other Governmental
Authorities for any delays in the construction or opening of the Casino or
otherwise caused by delays in Completion of the Common Infrastructure Work in
accordance with the MDA. The Guarantor Payment shall be due no later than 10
Business Days following the earlier of, as the case may be, the giving of a
written demand therefor from Montreign Developer or the issuance of a final,
non-appealable order by a court of competent jurisdiction regarding the amount
due under this Section 1.4(a)(i). If after the Guarantor Payment is made the EPR
Developers and Guarantor fail to cooperate with Montreign Developer in the
facilitation of

2



--------------------------------------------------------------------------------




Completion of the Common Infrastructure Work, then Montreign Developer shall
have the right to keep all amounts paid to it under this clause (i) without any
recourse or obligation to Guarantor or the EPR Developers; or
(ii) require Guarantor, at Guarantor’s own cost and expense, to commence and
diligently pursue performance of all activities required to cause Completion of
the Common Infrastructure Work and/or the Waterpark Project, as applicable, to
occur in accordance with the MDA; and
(iii)    require Guarantor to pay Montreign Developer any fines or penalties
imposed by the Gaming Authorities or other Governmental Authorities on Montreign
Developer to the extent resulting from the failure of the EPR Developers to
cause Completion of the Common Infrastructure Work and the Waterpark Project in
accordance with the MDA.
If for any reason Guarantor disclaims or otherwise fails to perform its
obligations under this Section 1.4(a), then Montreign Developer shall have the
right to pursue whatever remedies it may have available at law or in equity,
provided, however, that Montreign Developer shall not seek, nor shall there be
awarded by any court, arbitrator, or other adjudicator, any consequential,
speculative, or punitive damages except as may be expressly permitted under the
Casino Lease.
(b)    Montreign Developer may elect, in Montreign Developer’s sole discretion,
to pursue any one or more of the remedies set forth in Section 1.4(a) above
(subject to the limitations contained therein), in such order as Montreign
Developer shall elect. Guarantor’s obligations hereunder shall not be affected
by any errors or omissions of the EPR Developers, any contractor, any architect,
engineer, or any agent or employee of any of the aforementioned in the design,
supervision or performance of the Development. Neither the Completion of the
Project by or on behalf of Montreign Developer nor failure of the foregoing
parties to achieve Completion shall relieve Guarantor of any liabilities with
respect to Completion of the Common Infrastructure Work hereunder; rather, such
liability shall be continuing, and may be enforced by Montreign Developer to the
end that Completion of the Common Infrastructure Work is achieved, and without
loss, injury, liability, cost or expense of any kind to Montreign Developer.
1.5    Nature of Guaranty. This Guaranty is an irrevocable, absolute and
continuing guaranty of payment and performance and not a guaranty of collection.
No exculpatory language contained in any of the other Project Documents shall in
any event or under any circumstances modify, qualify or affect the personal
recourse obligations and liabilities of Guarantor hereunder. This Guaranty may
not be revoked by Guarantor and shall continue to be effective with respect to
the Guaranteed Obligations arising or created after any attempted revocation by
Guarantor. It is the intent of Guarantor and the Empire Parties that the
obligations and liabilities of Guarantor hereunder are absolute under any and
all circumstances and that such obligations and liabilities shall not be
discharged or released in whole or in part, by any act or occurrence (including
the fact that at any time or from time to time the Guaranteed Obligations may be
increased or reduced) that might, but for the provisions of this Guaranty,
be deemed a legal or equitable discharge or release of Guarantor.
1.6    Intentionally Omitted.
1.7    Guaranteed Obligations Not Reduced by Set-Off. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to the Empire Parties hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future set-off, offset, claim or defense of any kind or nature
(other than the defense of payment or performance of the Guaranteed Obligations)
that Guarantor or any other Person has or may hereafter have against the Empire
Parties

3



--------------------------------------------------------------------------------




or against payment of the Guaranteed Obligations, whether such set-off, offset,
claim or defense arises in connection with the Guaranteed Obligations or
otherwise.
1.8    No Duty to Pursue Others; No Duty to Mitigate. It shall not be necessary
for the Empire Parties (and Guarantor hereby waives any rights that Guarantor
may have to require the Empire Parties) to take any action, obtain any judgment
or file any claim prior to enforcing this Guaranty, including to (i) institute
suit or otherwise enforce the Empire Parties’ rights, or exhaust their remedies,
against the EPR Developers or any other Person liable on all or any part of the
Guaranteed Obligations, or against any other Person, (ii) enforce the Empire
Parties’ rights, or exhaust any remedies available to the Empire Parties,
against any collateral that shall ever have been given to secure all or any part
of the Guaranteed Obligations, (iii) join the EPR Developers or any other Person
liable on the Guaranteed Obligations in any action seeking to enforce this
Guaranty or (iv) resort to any other means of obtaining payment of all or any
part of the Guaranteed Obligations. The Empire Parties shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.
1.9    Payment and Performance by Guarantor. Except as otherwise provided
herein, if all or any part of the Guaranteed Obligations shall not be punctually
paid or performed when due, Guarantor shall, within five (5) Business Days after
written demand by any of the Empire Parties and without presentment, protest,
notice of protest, notice of non-payment or any other notice whatsoever (other
than notice of demand for payment or performance as required hereunder), pay in
lawful money of the United States of America, the amount due thereon to the
Empire Parties. Amounts not paid when due hereunder shall accrue interest at the
rate of 12% per annum. Such demands may be made at any time coincident with or
after the time for payment of all or any part of the Guaranteed Obligations and
may be made from time to time with respect to the same or different Guaranteed
Obligations.
1.10    Application of Payments. If, at any time, there are any obligations of
the EPR Developers to the Empire Parties that are not guaranteed by Guarantor,
the Empire Parties, without in any manner impairing their rights hereunder, may,
at their option, apply all amounts realized by the Empire Parties from any
recovery of any kind held by the Empire Parties to the payment of such
unguaranteed obligations without reduction of amounts due from Guarantor
hereunder.
1.11    Waivers.
(a)    Guarantor hereby assents to (but does not guaranty, except as expressly
set forth in Section 1.1 hereof) all of the terms and agreements heretofore or
hereafter made by the EPR Developers with the Empire Parties (including the
provisions of the MDA) and Guarantor hereby waives diligence, presentment,
protest, demand on the EPR Developers for payment or otherwise, filing of
claims, requirement of a prior proceeding against the EPR Developers or any
other Person liable for payment of any or all of the Guaranteed Obligations and
all notices (other than notices expressly provided for hereunder or required to
be delivered under applicable law), including notice of:
(i)    the acceptance of this Guaranty;
(ii)    any amendment, modification, replacement, or extension of the MDA or any
of the other Project Documents;

4



--------------------------------------------------------------------------------




(iii)    the execution and delivery by the Empire Parties and the EPR
Developers, or any of their respective Affiliates, of any other document arising
under the MDA or in connection with the Project Site;
(iv)    any future change to the time, manner or place of payment of, or in any
other term of all or any part of the Guaranteed Obligations;
(v)    any protest, proof of non-payment or default by the EPR Developers, or
the occurrence of a breach or default under the MDA;
(vi)    the obtaining or release of any guaranty or surety agreement, pledge,
assignment or other security for the Guaranteed Obligations, or any part
thereof; or
(vii)    any other action at any time taken or omitted to be taken by the Empire
Parties generally and any and all demands and notices of every kind in
connection with this Guaranty, any of the Project Documents and any other
documents or agreements evidencing, securing or relating to the Guaranteed
Obligations, or any part thereof.
(b)    Guarantor hereby waives any and all rights it may now or hereafter have
to, and covenants and agrees that it shall not, set up or claim any defense,
counterclaim, cross-claim, set-off, offset, right of recoupment or other
objection of any kind to any action, suit or proceeding in law, equity or
otherwise, or to any demand or claim that may be instituted or made by the
Empire Parties hereunder, except a defense of the payment or performance of the
Guaranteed Obligations.
1.12    Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained herein, Guarantor hereby unconditionally and
irrevocably waives any and all rights they may now or hereafter have under any
agreement, at law or in equity (including any law subrogating the Guarantor to
the rights of the Empire Parties), to assert any claim against or seek
contribution, indemnification or any other form of reimbursement from the EPR
Developers or any other Person liable for payment of any or all of the
Guaranteed Obligations for any payment made by Guarantor under or in connection
with this Guaranty or otherwise.
1.13    Reinstatement; Effect of Bankruptcy. Guarantor agrees that if at any
time the Empire Parties are required to rescind, restore or return all or part
of any payment, funds, claim or distribution at any time received by the Empire
Parties from, or on behalf of, Guarantor under or with respect to this Guaranty
or pay the amount thereof to another Person for any reason (including the
insolvency, bankruptcy reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder), then the Guaranteed Obligations
hereunder shall, to the extent of the payment rescinded, restored or returned,
be deemed to have continued in existence notwithstanding such previous receipt
by the Empire Parties, and the Guaranteed Obligations hereunder shall continue
to be effective or reinstated, as the case may be, as to such payment as though
such previous payment to the Empire Parties had never been made.
ARTICLE II    

EVENTS AND CIRCUMSTANCES NOT
REDUCING OR DISCHARGING GUARANTOR’ OBLIGATIONS
2.1    Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations. To the extent permitted by applicable law, and subject only to the
conditions set forth in Section

5



--------------------------------------------------------------------------------




1.4(a) above, Guarantor hereby consents and agrees to each of the following and
agrees that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected in any way by any of the
following, although without notice to or the further consent of Guarantor, and
waives any common law, equitable, statutory or other rights (including rights to
notice) or defenses that Guarantor might otherwise have as a result of or in
connection with any of the following:.
(a)    Modifications. Any change in the time, manner or place of payment of all
or any part of the Guaranteed Obligations, or in any other term thereof, or any
renewal, extension, increase, alteration, rearrangement, amendment or other
modification to any provision of any of the MDA or any other document,
instrument, contract or understanding between the Empire Parties and the EPR
Developers or any other Person pertaining to the Guaranteed Obligations.
(b)    Adjustment. Any adjustment, indulgence, forbearance, waiver, consent or
compromise that the Empire Parties might extend, grant or give to Guarantor or
any other Person with respect to any provision of this Guaranty or any of the
other Project Documents.
(c)    Invalidity of Guaranteed Obligations. The invalidity, illegality,
irregularity or unenforceability of all or any part of this Guaranty or of any
of the Project Documents, or of any other document or agreement executed in
connection with the Guaranteed Obligations for any reason whatsoever, including
the fact that (i) the Guaranteed Obligations, or any part thereof, exceeds the
amount permitted by law, (ii) the act of creating the Guaranteed Obligations, or
any part thereof, is ultra vires, (iii) the officers or representatives
executing the Project Documents or any other document or agreement executed in
connection with the creating of the Guaranteed Obligations, or any part thereof,
acted in excess of their authority, (iv) the Guaranteed Obligations, or any part
thereof, violates applicable usury laws, (v) Guarantor has valid defenses,
claims or offsets (whether at law, in equity or by agreement) that render the
Guaranteed Obligations wholly or partially uncollectible (except a defense of
payment or performance of the Guaranteed Obligations), (vi) the creation,
performance or repayment of the Guaranteed Obligations, or any part thereof (or
the execution, delivery and performance of any document or instrument
representing the Guaranteed Obligations, or any part thereof, or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations, or any part thereof), is illegal, uncollectible,
legally impossible or unenforceable or (vii) any of the Project Documents or any
other document or agreement executed in connection with the Guaranteed
Obligations, or any part thereof, has been forged or otherwise are irregular or
not genuine or authentic.
(d)    Release of Obligors. Any compromise or full or partial release of the
liability of Guarantor or any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the obligations under this Guaranty
or any of the other Project Documents.
(e)    Offset. Any existing or future right of set-off, offset, claim,
counterclaim or defense of any kind or nature against the Empire Parties or any
other Person, which may be

6



--------------------------------------------------------------------------------




available to or asserted by Guarantor, except for the defense of payment or
performance in full of the Guaranteed Obligations.
(f)    Change in Law. Any change in the laws, rules or regulations of any
jurisdiction or any present or future action of any Governmental Authority or
court amending, varying, reducing or otherwise affecting, or purporting to
amend, vary, reduce or otherwise affect, any of the obligations of Guarantor
under this Guaranty.
(g)    Event of Default. Subject to the last sentence of Section 1.1, the
occurrence of any default beyond the expiration of any applicable notice or cure
period (an “Event of Default”) or any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default (a “Default”)
under any of the Project Documents, whether or not the Empire Parties have
exercised any of their rights and remedies under the Project Documents upon the
happening of any such Event of Default or Default.
(h)    Actions Omitted. The absence of any action to enforce any of the Empire
Parties’ rights under the MDA or available to the Empire Parties at law, equity
or otherwise, to recover any judgment against the EPR Developers or to enforce a
judgment against the EPR Developers under any of the Project Documents.
(i)    Other Dealings. The occurrence of any other dealing, transaction, matter
or thing between Guarantor and the Empire Parties.
(j)    Application of Sums. The application of any sums by whomsoever paid or
however realized to any amounts owing by Guarantor to the Empire Parties in such
manner as the Empire Parties shall determine in their sole discretion, subject
to, and otherwise in accordance with, the terms of the MDA and the other
Project.
(k)    Ownership Interest. Any change in or termination of the ownership
interest of Guarantor (whether direct or indirect).
(l)    Other Circumstances. Any other circumstance that might otherwise
constitute a legal or equitable discharge or defense of a guarantor generally,
it being the unambiguous and unequivocal intention of Guarantor and the Empire
Parties that the liability of Guarantor hereunder shall be direct and immediate
and that Guarantor shall be obligated to pay the Guaranteed Obligations when
due, notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations.
2.2    Other Obligations of Guarantor. If Guarantor is or becomes liable for any
obligations owed by the EPR Developers to the Empire Parties by endorsement or
otherwise, other than under this Guaranty, such liability shall not be in any
manner impaired or affected by this Guaranty, and the rights of the Empire
Parties hereunder shall be cumulative of any and all other rights that the
Empire Parties may ever have against Guarantor. The exercise by the Empire
Parties of any right or remedy hereunder or under any other instrument or at law
or in equity shall not preclude the concurrent or subsequent exercise of any
right or remedy under any other instrument or at law or

7



--------------------------------------------------------------------------------




in equity, including the making of multiple demands hereunder. Further, without
in any way diminishing or limiting the generality of the foregoing, it is
specifically understood and agreed that this Guaranty is given by Guarantor as
an additional guaranty to any and all guarantees as may heretofore have been or
may hereafter be executed and delivered by Guarantor in favor of the Empire
Parties, whether relating to the obligations of the EPR Developers under the
Project Documents or otherwise, and nothing herein shall ever be deemed to
replace or be in-lieu of any other such previous or subsequent guarantees.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties Guarantor hereby represents and warrants,
as to itself only, to the Empire Parties that, on the date hereof and during the
duration of this Guaranty:
(a)    Due Formation, Authorization and Enforceability. If Guarantor is not a
natural person, Guarantor is duly organized and validly existing under the laws
of the jurisdiction of its incorporation or formation, as the case may be, and
has full power and legal right to execute and deliver this Guaranty and to
perform under this Guaranty and the transactions contemplated hereunder. If
Guarantor is not a natural person, Guarantor has taken all necessary action to
authorize the execution, delivery and performance of this Guaranty and the
transactions contemplated hereunder. This Guaranty has been duly authorized,
executed and delivered by Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against Guarantor in accordance with its
terms, except as may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws, general principles of equity or
other laws of general application relating to the enforcement of creditor’s
rights.
(b)    Benefit to Guarantor. Guarantor hereby acknowledges that the Empire
Parties would not agree to complete their portions of the Development but for
the personal liability undertaken by Guarantor under this Guaranty. (i)
Guarantor has received, or will receive, direct and/or indirect benefit from the
Development and (ii) Guarantor has received, or will receive, direct and/or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
(c)    Reserved.
(d)    No Representation by the Empire Parties. Neither the Empire Parties nor
any other Person has made any representation, warranty or statement to Guarantor
or to any other Person in order to induce Guarantor to execute this Guaranty.
(e)    Solvency. Guarantor has not entered into this Guaranty with the actual
intent to hinder, delay or defraud any creditor. Guarantor received reasonably
equivalent value in exchange for the Guaranteed Obligations. Guarantor is not
presently insolvent, and the execution and delivery of this Guaranty will not
render Guarantor insolvent.

8



--------------------------------------------------------------------------------




(f)    No Conflicts. The execution and delivery of this Guaranty by Guarantor,
and the performance of transactions contemplated hereunder do not and will not
(i) conflict with or violate any governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees or injunctions of Governmental
Authorities (collectively, “Legal Requirements”) affecting Guarantor or any of
his or its assets or property, (ii) conflict with, result in a breach of, or
constitute a material default (including any circumstance or event that would be
a default but for the lack of due notice or lapse of time or both) under any of
the terms, conditions or provisions of any of Guarantor’s organizational
documents or any agreement or instrument to which Guarantor is a party, or by
which Guarantor or its assets or property are bound or (iii) result in the
creation or imposition of any lien on any of Guarantor’s assets or property by
any third party.
(g)    Litigation. There is no action, suit, proceeding, arbitration or
investigation pending or, to Guarantor’s knowledge, threatened against Guarantor
in any court or by or before any other Governmental Authority, in each case,
which might have consequences that are reasonably likely to materially and
adversely affect the performance of Guarantor’s obligations and duties under
this Guaranty. There are no outstanding or unpaid judgments against Guarantor.
(h)    Consents. No consent, approval, authorization, order or filings of or
with any court or Governmental Authority is required for the execution, delivery
and performance by Guarantor of, or compliance by Guarantor with, this Guaranty
or the consummation of the transactions contemplated hereunder, other than those
that have been obtained by Guarantor.
(i)    Compliance. To Guarantor’s knowledge, Guarantor is not in default or
violation of any regulation, order, writ, injunction, decree or demand of any
Governmental Authority, the violation or default of which might have
consequences that are reasonably likely to materially and adversely affect the
condition (financial or otherwise) or business of Guarantor or is reasonably
likely to materially and adversely affect its performance hereunder.
(j)    Reserved.
(k)    No Defenses. This Guaranty and the obligations of Guarantor hereunder are
not subject to, and Guarantor has not asserted, any right of rescission, offset,
counterclaim, cross-claim, recoupment or affirmative or other defense of any
kind and neither the operation of any of the terms of this Guaranty nor the
exercise of any right hereunder will render the Guaranty unenforceable in whole
or in part.
(l)    No Change in Facts or Circumstances; Full and Accurate Disclosure. There
has been no material adverse change in any condition, fact, circumstance or
event, and there is no fact or circumstance presently known to Guarantor that
has not been disclosed to the Empire Parties, in each case that would make the
financial statements or other documents, if any, submitted in connection with
this Guaranty inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects, or

9



--------------------------------------------------------------------------------




might have consequences that would materially and adversely affect, Guarantor or
its business, operations or conditions (financial or otherwise) taken as a
whole.
ARTICLE IV    


MISCELLANEOUS
4.1    The Empire Parties’ Benefit; No Impairment of Project Documents. This
Guaranty is for the benefit of the Empire Parties and (subject to Section 4.20
below) their successors and assigns and nothing contained herein shall impair,
as between the EPR Developers and the Empire Parties, the respective obligations
of the EPR Developers and the Empire Parties under the Project Documents.
4.2    Successors and Assigns; Binding Effect. This Guaranty shall be binding
upon Guarantor and its respective heirs, executors, legal representatives,
successors and assigns, whether by voluntary action of the parties or by
operation of law. Notwithstanding anything to the contrary herein, Guarantor may
in no event delegate or transfer its obligations under, or be released from,
this Guaranty, except in accordance with the terms of this Guaranty.
4.3    The EPR Developers. The term “EPR Developers” as used herein shall
include any new or successor corporation, association, partnership (general or
limited), limited liability company, joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of or by the EPR Developers or any interest in the EPR
Developers.
4.4    Costs and Expenses. If Guarantor should breach or fail to timely perform
any provision of this Guaranty, Guarantor shall, within ten (10) Business Days
after demand by any of the Empire Parties, pay to the Empire Parties any and all
reasonable out-of-pocket costs and expenses (including court costs and
reasonable attorneys’ fees and expenses) actually incurred by the Empire Parties
in connection with the enforcement hereof or the preservation of the Empire
Parties’ rights hereunder. The covenant contained in this Section shall survive
the payment and performance of the Guaranteed Obligations.
4.5    Not a Waiver; No Set-Off. The failure of any party to enforce any right
or remedy hereunder, or to promptly enforce any such right or remedy, shall not
constitute a waiver thereof, nor give rise to any estoppel against such party,
nor excuse any other party from its obligations hereunder, nor shall a single or
partial exercise thereof preclude any other future exercise, or the exercise of
any other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Guaranty, the Empire Parties shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Guaranty or to declare a default for failure to effect prompt payment of any
such other amount. The Empire Parties shall not be required to mitigate damages
or take any other action to reduce, collect or enforce any of the Guaranteed
Obligations. No set-off, counterclaim (other than compulsory counterclaims),
reduction, diminution of any obligations or any defense of any kind or nature
that Guarantor has or may hereafter have against the EPR Developers or that
Guarantor has or may hereafter have against the Empire Parties shall be
available hereunder to Guarantor, except a defense of the payment or performance
of the Guaranteed Obligations.
4.6    PRIOR AGREEMENTS. THIS GUARANTY CONTAINS THE ENTIRE AGREEMENT OF THE
PARTIES HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND ALL PRIOR
AGREEMENTS AMONG OR BETWEEN SUCH PARTIES,

10



--------------------------------------------------------------------------------




WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS, CONFIDENTIALITY AGREEMENTS
AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS OF THIS GUARANTY AS THEY
RELATE TO THE GUARANTY DESCRIBED HEREIN.
4.7    No Oral Change. No modification, amendment, extension, discharge,
termination or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall in any event be effective unless the
same shall be in a writing signed by the Empire Parties, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to,
or demand on, Guarantor, shall entitle Guarantor to any other or future notice
or demand in the same, similar or other circumstances.
4.8    Separate Remedies. Each and all of the Empire Parties’ rights and
remedies under this Guaranty and each of the other Project Documents are
intended to be distinct, separate and cumulative and no such right or remedy
herein or therein mentioned is intended to be in exclusion of or a waiver of any
other right or remedy available to the Empire Parties.
4.9    Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.
4.10    Rules of Construction. All references to sections and exhibits are to
sections and exhibits in or to this Guaranty unless otherwise specified. Unless
otherwise specified: (i) all meanings attributed to defined terms in this
Guaranty shall be equally applicable to both the singular and plural forms of
the terms so defined, (ii) “including” means “including, but not limited to” and
“including, without limitation” and (iii) the words “hereof,” “herein,”
“hereby,” “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision,
article, section or other subdivision of this Guaranty. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns and pronouns shall
include the plural and vice versa.
4.11    Headings. The Section headings in this Guaranty are included in this
Guaranty for convenience of reference only and shall not constitute a part of
this Guaranty for any other purpose.
4.12    Recitals. The recitals and introductory paragraphs of this Guaranty are
incorporated herein, and made a part hereof, by this reference.
4.13    Counterparts; Facsimile Signatures. This Guaranty may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. Any counterpart delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Guaranty.
4.14    Notices. All notices, consents, approvals and requests required or
permitted hereunder (“Notices”) shall be given in writing and shall be effective
only if given as follows: (a) by hand delivery; (b) by deposit in the United
States mail as first class certified mail, return receipt requested, postage
paid; (c) by overnight nationwide commercial courier service; or (d) by email
transmission; provided, that in the case of delivery pursuant to clause (d) a
confirmation copy is delivered by duplicate notice in accordance with any of
clauses (a) through (c) immediately above, in each case, to the party intended
to receive the same at the following address(es):

11



--------------------------------------------------------------------------------




If to Guarantor:
EPR Properties


Attention: Asset Management

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Telephone:
(816) 472-1700


Facsimile:
(816) 472-5794

With a copy to:
EPR Properties


Attention: General Counsel

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

Telephone:
(816) 472-1700


Facsimile:
(816) 472-5794

And a copy to:
Zarin & Steinmetz


81 Main Street, Suite 415

White Plains, New York 10601
Attention: Michael D. Zarin, Esq.
Telephone:    (914) 682-7800

Facsimile:    (914) 683-5490


If intended for any of the Empire Parties:    

12



--------------------------------------------------------------------------------




c/o Empire Resorts, Inc.

204 Route 17B

Monticello, New York 12701

Attention: Joseph A. D’Amato

Telephone:     (845) 807-0001

Facsimile:     (845) 807-0000
With a copy to:
c/o Empire Resorts, Inc.


204 Route 17B

Monticello, New York 12701

Attention: Nan Horner

Telephone:
(845) 807-0001


Facsimile:
(845) 807-0000

And a copy to:
Cleary Gottlieb Steen & Hamilton LLP


One Liberty Plaza

New York, New York 10006

Attention: Steven L. Wilner, Esq.

Telephone:
(212) 225-2672


13



--------------------------------------------------------------------------------





Facsimile:
(212) 225-3999



Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 4.14. Notices shall be deemed to
have been given on the date they are actually received; provided, that the
inability to deliver Notices because of a changed address of which no Notice was
given, or rejection or refusal to accept any Notice offered for delivery shall
be deemed to be receipt of the Notice as of the date of such inability to
deliver or rejection or refusal to accept delivery. Failure or delay in
delivering copies of any Notice within any corporation or firm to the persons
designated to receive copies shall in no way adversely affect the effectiveness
of such Notice.
4.15    GOVERNING LAW. (1) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, WITHOUT REGARD TO CHOICE OF LAW RULES, TO
THE EXTENT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.
(A)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR OR ANY OF THE
EMPIRE PARTIES ARISING OUT OF OR RELATING TO THIS GUARANTY MAY BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK. GUARANTOR AND, BY ACCEPTANCE
OF THIS GUARANTY, THE EMPIRE PARTIES HEREBY EACH (i) IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (ii) IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING AND (iii)
IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW, AT THE ADDRESS SPECIFIED IN SECTION
4.14 HEREOF (AND AGREES THAT SUCH SERVICE AT SUCH ADDRESS IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER ITSELF IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT).
4.16    TRIAL BY JURY. GUARANTOR AND, BY ACCEPTANCE OF THIS GUARANTY, THE EMPIRE
PARTIES, TO THE FULLEST EXTENT THAT EACH MAY LAWFULLY DO SO, HEREBY AGREE NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT
TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND THE EMPIRE PARTIES AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND

14



--------------------------------------------------------------------------------




EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.
GUARANTOR AND THE EMPIRE PARTIES ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
GUARANTOR AND THE EMPIRE PARTIES.
4.17    Brokers and Financial Advisors. Guarantor hereby represents that neither
Guarantor nor any of its affiliates has dealt with any financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Guaranty and/or the other Project
Documents. Guarantor agrees to indemnify and hold the Empire Parties harmless
from and against any and all claims, liabilities, costs and expenses of any kind
in any way relating to or arising from a claim by any Person that such Person
acted on behalf of Guarantor or any of its affiliates in connection with the
transactions contemplated in this Guaranty and/or the other Project Documents.
The provisions of this Section shall survive the expiration and termination of
this Guaranty.
4.18    Exculpation. There shall be no recourse hereunder to any constituent
entity or individual or any member, shareholder, principal, affiliate or partner
of Guarantor, direct or indirect, nor any director, officer, employee, agent or
representative of any of them.
4.19    Termination. Subject to Section 1.13 above, this Guaranty will
automatically terminate and be of no further force or effect upon the date (the
“Termination Date”) that is the earliest to occur of the following: (a) the full
and complete satisfaction of the Guaranteed Obligations; (b) all events
described under Sections 6 and 8 of the MDA and the Project Opening Date have
occurred; or (c) the earlier termination of the MDA in accordance with its
terms. The Empire Parties shall promptly, upon request, execute and deliver to
Guarantor any instrument reasonably requested by Guarantor to evidence such
termination, provided that no such documentation shall be required to effectuate
any such termination.
4.20    Assignment. The Empire Parties shall not assign any of their rights or
obligations under this Guaranty except in connection with a transfer pursuant
to, and in accordance with, Section 13.20 of the MDA.
[No Further Text on this Page; Signature Page Follows]





15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Guaranty all as of the
day and year first above written.
GUARANTOR:

EPR PROPERTIES


By:    /s/ Gregory K. Silvers    
    Name: Gregory K. Silvers    Title: President and Chief Executive Officer













Completion Guaranty (EPR)
Signature Page

